PER CURIAM.
Appellee Travelers acknowledges that the circuit court, pursuant to Florida Rule of Civil Procedure 1.540(a), should have reissued its order denying the appellant’s motion for rehearing so that the appellant could pursue a timely appeal of the circuit court’s final order of dismissal and the court’s order denying the appellant’s motion for rehearing. We therefore treat as timely the appellant’s appeal of those two orders. Having considered the merits of the appeal of those two orders, we affirm the orders without further comment.

Affirmed.

MAY, DAMOORGIAN, and GERBER, JJ., concur.